Exhibit 10.24(b)

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of the
30th day of June, 2008, by and between Equitable Resources, Inc., a Pennsylvania
corporation formed in 1926 (“Assignor”) and Equitable Resources, Inc., a
Pennsylvania corporation formed in 2008 to effect a holding company
reorganization of Assignor,   (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, the Assignor sponsors all of the benefit plans as described on Schedule
A hereto and has in the past sponsored benefit plans which are no longer
operative (the “Benefit Plans”) and the Assignor desires to assign and transfer
to the Assignee all of Assignor’s right, title, and interest under and to the
Benefit Plans (the transfer of such Benefit Plans is referred to as the
“Assignment”); and

 

WHEREAS, Assignee desires to assume all of Assignor’s covenants, agreements,
duties, responsibilities and obligations under and to the Benefit Plans.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.  Assignment.  Assignor does hereby assign, sell, transfer, and set over to
Assignee, its successors and assigns forever, all of Assignor’s right, title and
interest in and to the Benefit Plans.  Such Assignment shall be effective as of
the date hereof.

 

2.  Assumption.  The Assignee hereby assumes and agrees to promptly perform all
covenants, agreements, duties, responsibilities and obligations of Assignor
under the Benefit Plans.  Assignor shall have no further duties,
responsibilities or obligations with respect to the Benefit Plans effective as
of the date hereof, except as required by contract, in which case Assignee
agrees to indemnify and hold harmless Assignor for all costs and expenses
incurred by Assignor with respect to such Benefit Plans.

 

3. Savings.  It is understood and agreed by the Assignor and Assignee that to
the extent a consent, approval and/or waiver is required for the conveyance of a
particular right, title or interest relating to any Benefit Plan, then this
Agreement shall not be deemed to have conveyed said right, title or interest to
Assignee, if an actual or attempted assignment thereof would constitute a breach
thereof or default thereunder resulting in termination thereof, until such
required consent, approval and/or waiver is obtained.  The Assignor and Assignee
shall cooperate in obtaining any such required consents, approvals and/or
waivers, and for any pending period, the Assignor and Assignee shall cooperate
in any reasonable, permitted arrangement to provide Assignee with all, or the
equivalent of all, of the benefits and privileges associated with said right,
title or interest.

 

--------------------------------------------------------------------------------


 

4. Further Assurances.  The Assignor and Assignee hereby covenant, from time to
time at the request of the other party and without further cost or expense to
such party, to execute and deliver such other instruments which the other party
may reasonably request in order to more effectively consummate the transactions
contemplated by this Agreement.

 

5. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to the conflicts-of-laws provisions thereof.

 

6.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

7.  Counterparts.  This Agreement may be executed and delivered in one or more
counterparts, all of which shall constitute one and the same instrument.

 

8.  Headings.  The section headings in this Agreement are for convenience of
reference only, and shall not be deemed to alter or affect the meaning or
interpretation of any provisions hereof.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date first above written.

 

 

 

ASSIGNOR:

 

 

 

 

 

EQUITABLE RESOURCES, INC.

 

(organized in 1926)

 

 

 

By:

/s/ James E. Crockard, III

 

Name:

James E. Crockard, III

 

Title:

Treasurer

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

EQUITABLE RESOURCES, INC.

 

(organized in 2008)

 

 

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Benefit Plans

 

Equitable Resources, Inc. Comprehensive Welfare Plan for Unfunded Benefits

 

Equitable Resources, Inc. Comprehensive Welfare Plan for Retirees

 

Equitable Resources, Inc. Retirement Plan for Employees, and all related
sub-plans

 

Equitable Resources, Inc. 2005 Directors’ Deferred Compensation Plan

 

1999 Equitable Resources, Inc. Long-Term Incentive Plan

 

Equitable Resources, Inc. Directors’ Deferred Compensation Plan

 

1999 Equitable Resources, Inc. Non-Employee Directors’ Stock Incentive Plan

 

Equitable Resources, Inc. Employee Savings and Protection Plan

 

Equitable Resources, Inc. Employee Stock Purchase Plan

 

Equitable Resources, Inc. Employee Savings Plan

 

Other benefit and employee fringe benefit plans

 

4

--------------------------------------------------------------------------------